Exhibit NEWS RELEASE August 7, 2008 For Immediate Release Employers Holdings, Inc. Reports Second Quarter Earnings Reno, Nevada—August 7, 2008—Employers Holdings, Inc. ("EHI" or the "Company") (NYSE:EIG) today reported results for the second quarter ended June 30, Second quarter consolidated net income was $27.4 million or $0.55 per share in 2008 compared to $30.8 million or $0.58 per share in the second quarter of 2007. Net income includes amortization of the deferred reinsurance gain related to the Loss Portfolio Transfer (“LPT”) Agreement. Consolidated net income before the impact of the LPT (the Company’s non-GAAP measure described below) was $22.8 million or $0.46 per share in the second quarter of 2008 and $26.2 million or $0.49 per share in the second quarter of 2007. Net income for the six months ended June 30, 2008 was $52.9 million or $1.07 per share compared with $58.6 million or $1.11 per pro forma share for the six months ended June 30, 2007.For the first six months of 2008, net income before the impact of the LPT was $43.5 million or $0.88 per share and $49.5 million or $0.94 per pro forma share for the same period in 2007. Commenting on the Company’s performance, President and Chief Executive Officer Douglas D.
